Citation Nr: 0922493	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a 10 percent evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (2008).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 
1989, January 1990 to February 1991, and from May 2002 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claims for service 
connection for a psychiatric disability and a sleep disorder, 
as well as the claim for a compensable rating under 38 C.F.R. 
§ 3.324.  This case was previously before the Board in August 
2008, at which time it was remanded for additional 
development of the record and to ensure due process.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  

The Veteran's claim for service connection for 
gastroenteritis was denied by the Board in August 2008 and, 
accordingly, this decision is limited to the issues set forth 
on the previous page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any in-service complaints pertaining to a psychiatric 
disability or a sleep disorder were acute and transitory and 
resolved without residual disability.

2.  The preponderance of the competent medical evidence of 
record indicates that the Veteran suffers from a personality 
disorder, and that any currently existing acquired 
psychiatric disability is not related to service.

3.  The preponderance of the competent medical evidence 
establishes that the Veteran does not have a chronic sleep 
disorder that is related to military service.  

4.  The preponderance of the competent evidence demonstrates 
that the Veteran's noncompensable service connected 
disabilities do not clearly interfere with his normal 
employability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The schedular criteria for a compensable evaluation based 
on multiple noncompensable service-connected disabilities are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an August 2004 letter, issued prior to the rating decision 
on appeal, and in an October 2008 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  In addition, July 2006, July 2007 and 
October 2008 letters also advised the appellant of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The Board 
points out that the October 2008 letter also included the 
relevant information pertaining to a claim for a compensable 
rating under 38 C.F.R. § 3.324.  The case was thereafter 
readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, VA information 
memorandums, VA medical records, VA examination reports, and 
the Veteran's hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument, including testimony, regarding his claim.  Thus, 
the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran was 
hospitalized in September 2002.  Dehydration and physical 
exhaustion were listed under a summary of injuries.  He was 
seen the following month for various complaints, including 
increasing fatigue for two weeks.  It was indicated that he 
had been under extensive mission stress, and that his friends 
had noted apparent depression and changes in activity and 
interaction.  The assessments included rule out depression.  

VA outpatient treatment records show that when he was seen in 
July 2004, the Veteran requested treatment for posttraumatic 
stress disorder (PTSD).  He complained of symptoms of 
depression, sleeplessness and hyperstartle response to 
fireworks.  It was stated that he had discussed symptoms of 
depression with another Veteran.  The Veteran became tearful 
when discussing the deaths of children during service.  The 
diagnoses were rule out PTSD, and adjustment disorder with 
mixed emotion.  Later that month, he stated that he saw 
people burnt, children with amputated legs, and while he did 
not have direct interaction or care for these wounded, he saw 
them when he would walk through the hospital or during his 
other duties.  He claimed that he worked 20-hour days and 
that he was exhausted and overworked in Afghanistan.  The 
examiner stated that the Veteran was reporting symptoms 
consistent with a mild depressive reaction, likely related to 
his recent retirement and coping with the adjustment to 
civilian life.  A few days later, the PTSD clinical treatment 
team concluded that the Veteran did not meet the criteria for 
PTSD, but that he was likely suffering from an adjustment 
disorder with depressed mood, as he was adjusting to his 
retirement from the military.  A November 2004 report noted 
that psychological testing revealed that the guardedness, 
suspiciousness, and uncooperative behavior are due to a 
personality disorder with schizoid and avoidant traits.  The 
psychologist further noted that the Veteran's interactional 
style may be characterized as passive aggressive.  Diagnoses 
provided were depression, not otherwise specified and 
personality disorder with schizoid and avoidant traits.  A 
PTSD screen in December 2004 was positive.  A December 2004 
evaluation diagnosed the Veteran with depressive disorder not 
otherwise specified and personality disorder with schizoid 
and avoidant traits. 

On VA psychiatric examination in March 2005, the Veteran 
reported vague symptoms of depression.  He showed the 
examiner literature suggesting that exposure to the anti-
malarial agent he took in service was associated with long-
term depression.  He also reported ongoing sleep disturbance, 
with variable, frequent awakening at night and terminal 
insomnia.  

The Veteran was seen at a VA outpatient treatment clinic in 
August 2004 wherein he noted that he drank 10 to 20 cups of 
coffee a day.  In July 2005 he asserted that his exposure to 
mefloquine in service had caused changes in him that induced 
a sporadic sleep pattern.  He believed that his current 
problems were due to some chemical exposure.  He displayed a 
sleep journal that depicted a sporadic sleep pattern.  
Following a mental status evaluation, the diagnoses were 
major depressive disorder and personality disorder, with 
schizoid and avoidant traits.  Treatment records from 2006 
note a diagnosis of bipolar disorder type II, but the same 
physician, in an October 2006 report, changed the diagnosis, 
noting that the Veteran's diagnosis was more consistent with 
adjustment reaction stemming from service in Afghanistan.  In 
April 2007, the Veteran reported trouble gaining sleep.  He 
said it took him about an hour to fall asleep, and that he 
slept from four to seven hours per night.  He reported 
problems with sleep initiation and maintenance, as well as 
insomnia, in June 2008.  Other treatment records from 2008 
and 2009 reveal diagnoses of adjustment reaction, with mixed 
features, chronic and a personality disorder with paranoid 
and narcissistic traits.  

During a VA psychiatric examination in January 2009, the 
Veteran reported that after he was discharged from service, 
he was extremely on edge and vigilant.  He claimed he had 
extreme difficulty sleeping.  

The record reflects that the Veteran has been afforded three 
psychiatric examinations by the VA following his most recent 
discharge from service.  The diagnoses following the March 
2005 VA psychiatric examination were that there was no Axis I 
diagnosis, and personality disorder, not otherwise specified, 
schizoid and avoidant traits.  The examiner commented that 
the Veteran did not meet the criteria for a diagnosis of 
PTSD.  He added that the Veteran did not present with a 
complete constellation of symptoms to warrant any Axis I 
diagnosis.  It was further noted that he was functioning 
quite well in his social and occupational domains.  

The Veteran was again afforded a psychiatric examination by 
the VA in March 2007.  Following the examination, the 
diagnostic impressions were adjustment disorder with mixed 
emotion, unrelated to military experiences, and personality 
disorder, not otherwise specified, with histrionic and 
narcissistic traits.  The examiner noted that the Veteran 
reported he was distressed and greatly bothered by sleep 
disturbance, and that he attributed all his problems to his 
time in Afghanistan.  She added that his presentation 
strongly supported a diagnosis of personality disorder, and 
that it was her opinion that characterological factors 
contributed to his ongoing difficulties in adjustment versus 
anything he experienced in service.  

In January 2009, the Veteran was examined by both a 
psychiatrist and a psychologist for the VA.  There was no 
Axis I diagnosis, and the Axis II diagnosis was narcissistic 
personality disorder.  The examiners stated that the Veteran 
did not meet the criteria for PTSD.  They noted that he 
described essentially being overworked, with a great deal of 
responsibility during his time in Afghanistan.  They added 
that the PTSD symptomatology described by the Veteran was 
either fabricated or exaggerated.  The examiners also stated 
that there did not appear to be a clear pattern of Axis I 
symptomatology of any kind.  They believed that there was no 
evidence of a clear Axis I disorder or even an adjustment 
disorder at the present time, and no Axis I disorder that is 
related to service in Afghanistan.  Finally, the examiners 
observed that he showed a pattern of a personality disorder, 
most likely of a narcissistic type, given his apparent 
grandiosity and self-absorption concerning his importance in 
Afghanistan, and the beliefs he has about his impact upon the 
lives of others.  

While the Veteran's treating psychiatrist determined that the 
Veteran's adjustment reaction stemmed from his service in 
Afghanistan, such opinion was rendered without review of the 
claims file.  At that time, the examiner noted the Veteran 
had no Axis II diagnosis.  Conversely, all three VA 
examinations included claims file review in addition to 
examination of the Veteran, and were conducted by different 
individuals.  Moreover, the last examination was conducted by 
two mental health specialists, and is consistent with the 
findings and conclusions noted on the prior two examinations, 
as well as the psychological testing reported in a November 
2004 treatment report which revealed a personality disorder.  
For these reasons, the Board accords greater weight to the VA 
examinations than to the opinion rendered during outpatient 
treatment which did not include claims file review and which 
did not provide a rationale for the conclusion. 

With respect to the claim for service connection for a sleep 
disorder, the Board notes that the Veteran was seen in a VA 
sleep laboratory in July 2008.  It was concluded that he had 
no clinically significant sleep apnea or any other sleep 
disorder.  Treatment reports note that the Veteran's 
personality disorder may be affecting his sleep.  While the 
Veteran has reported sleep difficulties, he has not been 
diagnosed with a sleep disorder.  Sleep disorder studies 
failed to reveal any disorder.  To the extent that his sleep 
difficulties are symptoms of a psychiatric or personality 
disorder, as service connection has not been established for 
those conditions, there is no basis to award service 
connection for a sleep disorder.

The Board finds that the preponderance of the evidence fails 
to establish that the Veteran has an acquired psychiatric 
disability which is related to service or any chronic sleep 
disorder.  While he has received diagnoses including 
depression, major depressive disorder, and bipolar disorder, 
the diagnoses ultimately were changed to adjustment disorder 
or reaction and personality disorder.  As noted above, the 
most probative evidence indicates that any existing acquired 
psychiatric disorder is not due to service, and that his 
primary difficulty is due to a personality disorder.  
However, a personality disorder is not a disability for which 
service connection can be established.  See 38 C.F.R. 
§ 3.303(c).  

The Board further notes the Veteran's beliefs that he suffers 
from a psychiatric disorder and sleep disorder related to his 
service.  Although he is competent to state his symptoms, he 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation on these 
matters, as such require medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In contrast, the most 
probative medical opinions of record are predicated on a 
review of the claims folder, and the Board finds that they 
are of greater probative value than the Veteran's allegations 
regarding the presence and etiology of any acquired 
psychiatric or sleep disorder.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claims for service connection for an acquired 
psychiatric disability or a sleep disorder.  


	II.  Compensable evaluation under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

The Veteran has been granted service connection for residuals 
of a fracture of the left fourth metacarpal, and for a scar 
on the dorsal surface of the right wrist.  Each of these 
disabilities is evaluated as noncompensable.

The Board notes that there are extensive VA outpatient 
treatment records of record.  These show essentially no 
treatment for either of the Veteran's service connection 
disabilities.  In addition, there is no evidence that they 
have interfered with his employability.  During the March 
2005 VA psychiatric examination, the Veteran stated that he 
made his living making stock investments online.  He 
indicated that he spent about three to eight hours a day 
doing this.  The March 2007 VA psychiatric examination report 
revealed that other records indicated that the Veteran had 
decided not to work after he returned from Afghanistan since 
he had adequate funds, and that he had focused on investing 
in stocks.  He had lost most of his savings and said he was 
"broke."  It was further noted, however, that, with a 
partner, he had opened a driving range.  The Veteran reported 
that he was essentially the full owner, and that, while he 
could not specify the amount of time he spent there, he was 
at the range every day.  He said that he spent much of his 
time at the range.  Finally, the Board points out that the 
most recent VA psychiatric examination, conducted in January 
2009 showed that the Veteran still owned the driving range, 
and that he went there daily.  The examiners observed that 
while he had no employment history, he reported no specific 
instances of attempting employment that he was unable to hold 
or attend.  They concluded that the Veteran was employable.  

The Board acknowledges that the nature of the Veteran's 
service-connected disabilities is permanent; however, the 
evidence of record does not reflect that they clearly 
interfere with normal employability.  There is simply no 
competent or credible evidence of record that the Veteran's 
service-connected disabilities, either individually or in 
combination, have "clearly" interfered with his normal 
employability, or, indeed, have had any measurable negative 
impact on his employability during the appeal period.  
Accordingly, the Veteran is not entitled to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324, and as 
such, entitlement to a 10 percent evaluation has not been 
established.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for a psychiatric disability and for a 
sleep disorder is denied.

Service connection for a sleep disorder is denied.

A compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


